Case 5:21-cv-03559 Document 1-2 Filed 05/12/21 Page 1 of 7




                    EXHIBIT B
5/9/2021                     Case 5:21-cv-03559
                                     An open letter to the Document     1-2andFiled
                                                           Stanford community         05/12/21
                                                                               the Stanford            Page
                                                                                            Athletics family    2 of 7News
                                                                                                             | Stanford




    Stanford News                                 (http://news.stanford.edu/)



     JULY 8, 2020

     An open letter to the Stanford community and
     the Stanford Athletics family
                                                         Marc Tessier-Lavigne, President
                                                              Persis Drell, Provost
                                                        Bernard Muir, Director of Athletics

     One of Stanford’s great sources of pride is our intercollegiate athletics program. Over the course of our storied
     history, through innumerable days of challenge, triumph and joy, our student-athletes have set the standard for
     exceptional achievement in both academics and athletics. Cheering on the Cardinal is an integral part of life at
     Stanford, and the commitment and dedication of our student-athletes serve as an inspiration for fans and
     followers well beyond The Farm.

     As you may know, Stanford currently offers more varsity sports than nearly every other Division I university in the
     nation. Our goal is to provide excellent support and a world-class experience for our student-athletes in the sports
     that we offer. Over time, however, providing 36 varsity teams with the level of support that they deserve has
     become a serious and growing nancial challenge.

     We now face the reality that signi cant change is needed to create scal stability for Stanford Athletics, and to
     provide the support we believe is essential for our student-athletes to excel.

     In that context, we are writing today with some extremely dif cult news. In consultation with the Board of
     Trustees, we have made the decision to reduce the breadth of our athletics programs and staf ng. Stanford will
     discontinue 11 of our varsity sports programs at the conclusion of the 2020-21 academic year: men’s and women’s
     fencing, eld hockey, lightweight rowing, men’s rowing, co-ed and women’s sailing, squash, synchronized
     swimming, men’s volleyball and wrestling. All of these teams will have the opportunity to compete in their
     upcoming 2020-21 seasons, should the circumstances surrounding COVID-19 allow it, before they are
     discontinued at the varsity level. Regretfully, 20 of our support staff positions are being eliminated as part of this
     realignment.

     This is heartbreaking news to share. These 11 programs consist of more than 240 incredible student-athletes and
     22 dedicated coaches. They were built by more than 4,000 alumni whose contributions led to 20 national
     championships, 27 Olympic medals, and an untold number of academic and professional achievements. Each of
     the individuals associated with these programs will forever have a place in Stanford’s history.




https://news.stanford.edu/2020/07/08/athletics/                                                                               1/6
5/9/2021                     Case 5:21-cv-03559
                                     An open letter to the Document     1-2andFiled
                                                           Stanford community         05/12/21
                                                                               the Stanford            Page
                                                                                            Athletics family    3 of 7News
                                                                                                             | Stanford




     We will do everything we can to support the student-
     athletes, coaches and support staff members affected by this
     decision. We will honor all existing athletics scholarship
     commitments to the student-athletes throughout their
     undergraduate experiences at Stanford, and we hope they
     choose to remain on The Farm and earn their Stanford
     degrees. Should any student choose to continue their                           (https://news.stanford.edu/2020/07/08/athletics-
     collegiate athletics career elsewhere, however, we will                        faq/)
     support them in every way possible. The contracts of
     affected coaches will be honored, and any support staff
                                                                                  UNIVERSITY AFFAIRS
     whose employment is ending will be provided with                             (HTTPS://NEWS.STANFORD.EDU/SECTION/UNIVERSITY-
     severance pay. All of the affected sports will have the                      AFFAIRS/)

     opportunity to transition to club status a er they conclude                  Stanford Athletics varsity sport
     their 2020-21 varsity season.                                                reductions: FAQ
                                                                                  (https://news.stanford.edu/2020/07/08/ath
     We understand that the timing of this announcement, in                       faq/)
     early summer and against a backdrop of uncertainty and             Questions and answers regarding the details of a
     change across our country, is certainly far from ideal, as is      Stanford Athletics varsity sports reduction.

     the method by which we had to deliver the news to our
     student-athletes and coaches today, via Zoom. However, we
     felt it was imperative to confront the nancial challenge before it worsened, to undertake a deliberate and
     collaborative decision-making process with our Board of Trustees and campus leadership, and to exhaust all
     alternatives before making profound changes in our programs, especially during this dif cult time. That process
     has recently come to conclusion, and we wanted to share the news as quickly as possible in order to provide our
     student-athletes and staff with as much exibility and choice as possible. Given the timing, we determined that
     offering these 11 programs the opportunity for one nal season of varsity competition in 2020-21 was the right
     thing to do.

     Below, we would like to provide more information about the nancial challenge behind this decision, how the 11
     sports were chosen and what the future holds for varsity athletics at Stanford.


     Financial sustainability & competitive excellence
     The decision to discontinue these 11 varsity sports programs comes down primarily to nances and competitive
     excellence. With so many varsity sports and limited nancial resources, we would no longer be able to support a
     world-class athletics experience for our student-athletes without making these changes.

           • The nancial model supporting 36 varsity sports is not sustainable. The average Division I athletics
              program sponsors 18 varsity sports. In fact, only one university at the Division I FBS level sponsored more
              varsity sports than Stanford prior to this change, and that institution does so with a signi cantly larger
              budget. Many of our peers at the Power Five level are supported by budgets that are much larger than ours
              while operating far fewer sports. Stanford’s more than 850 varsity student-athletes today represent 12% of
              our undergraduate population, a far higher percentage than exists at nearly all of our peer institutions.

           • Due to the escalating costs of operating such a large athletics department, a structural de cit emerged
              several years prior to the COVID-19 pandemic. That de cit was projected to exceed $12 million in FY21 and




https://news.stanford.edu/2020/07/08/athletics/                                                                                        2/6
5/9/2021                     Case 5:21-cv-03559
                                     An open letter to the Document     1-2andFiled
                                                           Stanford community         05/12/21
                                                                               the Stanford            Page
                                                                                            Athletics family    4 of 7News
                                                                                                             | Stanford




              to grow steadily in the years ahead. The COVID-19 pandemic and associated recession have only
              exacerbated the gap; before these sport reductions, our revised forecasts indicated a best-case scenario of a
              $25 million de cit in FY21, factoring in the effects of COVID-19, and a cumulative shortfall of nearly $70
              million over the next three years. These projected de cits could become much greater if the 2020-21 sports
              seasons are suspended or altered due to COVID-19.

           • We have investigated a wide variety of alternatives – ticket sales, broadcast revenue, university funding,
              philanthropic support, operating budget reductions and many others – and found them insuf cient to meet
              the magnitude of the nancial challenge before us. While Stanford may be perceived to have limitless
              resources, the truth is that we do not. In general, Athletics has been a self-sustaining entity on our campus,
              and we are striving to preserve that model in a time when budgetary support for our academic mission is
              already under signi cant stress. Academic and administrative units across the university already have been
              planning budget cuts (https://healthalerts.stanford.edu/covid-19/2020/05/27/a-message-from-president-
              marc-tessier-lavigne-our- nancial-future/) of up to 10% in response to the university’s constrained
              resources as a result of the COVID-19 pandemic. The vast majority of Stanford’s endowment is directed
              toward speci c long-term uses, including need-based nancial aid for students, and is not available to
              back ll an ongoing structural budget de cit in a speci c department. In addition, while Stanford Athletics
              bene ts from a robust community of generous supporters, their philanthropy simply could not cover the
              escalating costs of ensuring excellence across the board in our 36-sport model.

           • Over the past several months, Stanford Athletics has undertaken signi cant cost-saving measures. Our
              entire Athletics executive team and a number of our head coaches, including our head football and
              basketball coaches, have taken voluntary pay reductions. We are reducing sport and administrative
              operating budgets to the greatest extent possible, including altering our competition schedules and travel
              plans for the upcoming academic year. Additionally, the support staff layoffs announced today represent a
              10% reduction in our Athletics workforce. Even implementing all of these measures, however, we will need
              to access our limited reserve funds to bridge us through the current economic downturn and the acute
              near-term impacts the pandemic will have on our revenue sources.

           • We have calculated that the total incremental funding needed to permanently sustain these 11 sports at a
              nationally competitive varsity level exceeds $200 million. There are other signi cant fundraising priorities
              across the university and within Athletics. In fact, even a er recognizing the full expense savings resulting
              from this decision, closing the remaining Athletics structural de cit and ensuring the continued success of
              our remaining 25 varsity sports will itself require garnering resources that exceed that amount, and we are
              fully committed to that endeavor.

     The primary alternative to this decision would have been a broad and deep reduction in support for all 36 of our
     varsity sports, including the elimination of scholarships and the erosion of our efforts to attract and retain the
     high-caliber coaches and staff needed to provide an unparalleled scholar-athletics experience. A er considering
     the effects of this model, we determined that operating our varsity athletics programs in this manner would be
     antithetical to Stanford’s values and our determination to be excellent in all that we do.




https://news.stanford.edu/2020/07/08/athletics/                                                                                3/6
5/9/2021                     Case 5:21-cv-03559
                                     An open letter to the Document     1-2andFiled
                                                           Stanford community         05/12/21
                                                                               the Stanford            Page
                                                                                            Athletics family    5 of 7News
                                                                                                             | Stanford




     While painful, the discontinuation of these 11 sports at the varsity level and the associated reductions in our
     support staff will create a path for Stanford Athletics to return to scal stability while maintaining gender equity
     and competitiveness. It will ultimately enhance the experience of the remaining student-athletes and increase
     their likelihood of competing for national championships for years to come. We remain steadfastly committed to
     excellence in varsity athletics and, in fact, Stanford will continue to maintain one of the highest student-athlete to
     undergraduate student body ratios in the nation, with nearly 9% of the undergraduate student body continuing to
     participate in varsity athletics beyond the 2020-21 academic year.


     Why these 11 sports?
     These 11 sports were decided upon a er a comprehensive evaluation of all of our sports across a broad set of
     criteria and considerations, including, but not limited to:

           •   Sponsorship of the sport at the NCAA Division I level

           • National youth and postgraduate participation in the sport
           • Local and national fan interest in the sport
           •   Potential expense savings from the elimination of the sport

           • Incremental investments required to keep or put the sport in a position to achieve competitive excellence
               on the national level

           •   History of the sport at Stanford

           • Prospects for future success of the sport at Stanford
           •   Impact on gender equity and Title IX compliance

           • Impact on the diversity of our student-athlete population
           • Impact on the student-athlete experience across all sports, now and in the future
     For example, simply looking at sponsorship of the sports at a national level as one consideration:

           •   Of the 11 sports being discontinued, six (lightweight rowing, men’s rowing, co-ed and women’s sailing,
               squash, synchronized swimming) are not NCAA-sponsored championship sports.

           • All 11 sports being discontinued are sponsored by less than 22% of the more than 350 Division I
               institutions, and nine (men’s and women’s fencing, lightweight rowing, men’s rowing, co-ed and women’s
               sailing, squash, synchronized swimming, men’s volleyball) are sponsored by less than 9%.

           •   There are only two other Division I eld hockey programs and one fencing program on the West Coast, and
               there are no other lightweight rowing, sailing, squash or synchronized swimming programs on the West
               Coast.

     Many of these sports currently compete without a full complement of scholarships (e.g. wrestling), coaches and
     resources. A er careful analysis, we concluded there was no realistic path to ensuring that they have all of the
     resources needed to compete at the highest level without hindering our ability to support our other 25 varsity
     sports.




https://news.stanford.edu/2020/07/08/athletics/                                                                               4/6
5/9/2021                     Case 5:21-cv-03559
                                     An open letter to the Document     1-2andFiled
                                                           Stanford community         05/12/21
                                                                               the Stanford            Page
                                                                                            Athletics family    6 of 7News
                                                                                                             | Stanford




     All of the impacted sports will have the opportunity to compete at the club level a er their upcoming varsity
     seasons are complete, assuming suf cient student interest, but will need to do so in a nancially self-sustaining
     manner that ensures the safety and well-being of the participants. We will immediately begin working with the
     student-athletes, parents, alumni and supporters of these sports to work toward providing robust opportunities
     for participation at the club level.


     The future of Stanford Athletics
     Today’s announcement brings the three of us great sadness, though we realize ours is nowhere near the level of
     pain and disappointment that our student-athletes, parents, alumni and supporters of the impacted sports are
     experiencing.

     We remain committed to a strong and vibrant varsity athletics program at Stanford, and we are con dent that
     these changes will position Stanford Athletics, and our remaining 25 varsity programs, for sustained excellence
     and leadership in athletics, academics and education through sport. Our commitment to diversity and gender
     equity in athletics also remains rmly in place and is supported by this decision.

     More information about the issues we have discussed here is available at
     https://news.stanford.edu/2020/07/08/athletics-faq/ (https://news.stanford.edu/2020/07/08/athletics-faq/). Thank
     you for reading, and for those of you who are part of the Stanford Athletics family, thank you for your steadfast
     dedication to the success and well-being of our student-athletes.




     
         (mailto:?
     subject=An%20interesting%20article%20from%20Stanford%20News&body=I%20want%20to%20share%20this%




https://news.stanford.edu/2020/07/08/athletics/                                                                              5/6
5/9/2021                     Case 5:21-cv-03559
                                     An open letter to the Document     1-2andFiled
                                                           Stanford community         05/12/21
                                                                               the Stanford            Page
                                                                                            Athletics family    7 of 7News
                                                                                                             | Stanford




https://news.stanford.edu/2020/07/08/athletics/                                                                              6/6
